DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, 18-19 & 21-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/000003.  WO`003 teaches of an arrangement (fig. 11) comprising: 5a first extension guide (3) for guiding a movable furniture part (drawer); an entrainment member (4) to be driven by a drive device (5) for moving the movable furniture part in relation to a furniture carcass (19), wherein the entrainment member comprises an entrainment projection (6) to be actively connected to the drive device, and a first fastening device (12, 13) including a first part (12) arranged on the 10entrainment member and a second part (13) arranged on the first extension guide, the first fastening device being configured to fasten the entrainment member to the first extension guide (fig. 12), wherein a first one of the first part and the second part of the first fastening device is a pin (bent projection viewed as a pin) and a second one of the first part and the second part is a pin-receiving element (bend strip of material forming a slot) corresponding to the pin, wherein the pin is positioned obliquely to a longitudinal axis of the first extension guide (pin shown as projecting perpendicular to the longitudinal axis) and the pin-receiving element comprises 15an insertion channel (edge insertion area going into the slot under the bent strip of material) for receiving the pin (shown – fig. 12), the insertion channel comprising a bottleneck (broadly viewed as a narrow passage – note fig. 11), wherein the arrangement further includes a second fastening device (opposite (12, 13)) including a first part (other (12)) arranged on the entrainment member, the first part being a pin (shown), the first part of the second fastening device being configured to fasten the entrainment member to a second extension guide (such as an oppositely positioned guide – plural guides for instance used on opposite sides of a drawer) laterally reversed in relation to the first extension guide, and wherein the first part of the first fastening device arranged on the 20entrainment member, is oriented so as to be laterally reversed in relation to the first part of the second fastening device arranged on the entrainment member.  As to Claim 2, the entrainment member comprises 25a base plate (7).  As to Claim 3, the base plate extends along a plate plane (fig. 11).  As to Claim 4, the plate plane is oriented parallel to the longitudinal extension of the first extension guide and horizontally in an assembly condition of the arrangement (note figs. 11-12).  As to Claim 5, the entrainment member comprises a central plane of symmetry (bisects the plate) which is right-angled to the plate plane (shown).  As to Claim 6, the first part of the first fastening device arranged on the entrainment member and the first part of the second fastening device arranged 10on the entrainment member each are arranged on a side of the central plane of symmetry laterally reversed to each other (fig. 11).  As to Claim 7, the central plane of symmetry leads through the entrainment projection (shown) in a manner similar to applicant’s depiction.  As to Claim 8, the central plane of symmetry divides the entrainment member into a first symmetry area (top right area – fig. 11) and a second symmetry area (bottom left area – fig. 11).  As to Claim 9, the first and second symmetry areas of the 20entrainment member are laterally reversed to each other (oppositely spaced).  As to Claim 10, in a fastening state, the pin rests on the pin-receiving element (fig. 12).  As to Claim 11, in an assembly condition, the pin projects vertically from the entrainment member (has a slight bend which is vertical to the plate plane).  As to Claim 12, the pin comprises a central pin axis (which is perpendicular to the longitudinal axis).  As to Claim 13, the central pin axis is oriented at a right angle to the longitudinal axis of the first extension guide (shown).    As to Claim 18, the pin-receiving element is formed 20in the first extension guide, and a recess edge of the pin-receiving element is on the first extension guide (fig. 11).  As to Claim 19, the pin-receiving element comprises a bearing region (undersurface of the strip) for the pin, the bearing region being separate from the insertion channel.  As to Claim 21, the insertion channel comprises a broader nozzle-shaped threading region (arched region) adjacent to the bottleneck (fig. 11).  As to Claim 22, wherein the pin is configured to pass the bottleneck of the pin-receiving element during a mounting movement only when the entrainment member is positioned obliquely relative to the longitudinal extension of the first extension guide (the pin is engaged when the entrainment member is moved perpendicularly to the guide).  As to Claim 23, the first part of the first fastening device and the first part of the second fastening device are each a pin, and the pin-receiving element is arranged on the first extension guide (shown).  As to Claim 24, only one pin or pin-receiving element is arranged on the first extension guide (in as much as applicant depicts the claimed feature).  As to Claim 25, in an assembly condition of the arrangement, the first part of the second fastening device is distanced from the second part of the first fastening device (shown).  As to Claim 26, the entrainment member comprises a tongue-shaped clamping element (shown centrally disposed between the first and second parts – not labeled) separate from the first and second parts of the first and second fastening devices, the clamping element being connected to the extension guide in an assembly condition (fig. 12).  As to Claim 27, a plane of symmetry is runs centrally through the clamping element (shown).  As to Claim 28, the first extension guide comprises a 25carcass rail (3) and a drawer rail (17) movable relative to the carcass rail.  As to Claim 29, the second part of the first fastening device arranged on the first extension guide is on the carcass rail (shown).  As to Claim 30, the second part of the first fastening device arranged on the carcass rail is formed integrally with the carcass rail.  As to Claim 31, the second extension guide (opposite side guide) is laterally reversed to the first extension guide.  As to Claim 32, the entrainment member is a first entrainment member, the arrangement further comprising a second entrainment member to be attached to the second extension guide (opposite side member), the second entrainment member is 10formed identically to the first entrainment member associated with the first extension guide.  As to Claim 33, the arrangement further comprising at least one drive device (5) for moving the movable furniture part relative to the furniture carcass, wherein the drive device can be actively connected to the entrainment member.  As to Claim 34, one drive device (5) is a first drive device associated with the first extension guide, and a second drive device associtated with the second extension guide (one on each side of the drawer).  As to Claim 35, the arrangement includes the furniture carcass (19), and the movable furniture part (drawer).  As to Claim 36, there are provided two drive devices (one on each side of the drawer), wherein a first one of the two drive devices (5) is associated with the first extension guide and the 25entrainment member, and a second one of the two drive devices (5) is associated with the second extension guide and with the second entrainment member.  As to Claim 37, in a closed position of the movable furniture part, the first one of the drive devices rests on the entrainment member and the 30second one of the drive devices rests on the second entrainment member (shown).  As to Claim 38, an inherent method for fastening the entrainment member of the arrangement is disclosed comprising bringing the entrainment member from a pre-fastening state, in which the entrainment member is positioned obliquely relative to the longitudinal axis of the first extension guide, into a fastening state with the first extension guide, the bringing of the entrainment member into a fastening state being performed by moving the pin through the bottleneck of the insertion channel and by a subsequent swiveling around the pin of the first fastening device (the position is taken that enough “play” exists between the pin and the pin-receiving element that a slight swivel movement is permissible during the fastening step..  As to Claim 39, the entrainment member is a first entrainment member, the method further comprising bringing a second entrainment member (opposite side member) formed identically to the first entrainment member from a pre-fastening state, in which the second entrainment member is positioned obliquely relative to the longitudinal axis of the second extension guide, into a fastening state with the second extension guide by the first part of the second fastening device arranged on the second entrainment member and by the second part of the first fastening device arranged on the second extension guide the bringing of the second entrainment member into the fastening state being into a fastening state carried out by moving the pin through the bottleneck of the insertion channel and subsequently swiveling around the pin of the first fastening device (same as above concerning the form and function).

Response to Arguments
Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive.  The examiner has considered applicant’s remarks in view of the amendments to the claims.  The thrust of applicant’s argument is that the prior art as previously mapped does not account for a first part of the first fastening device being laterally reversed with respect to the first part of the second fastening device.  The argument is noted, but deemed moot because the argument does not apply to the mapping of the prior art reference as being used in the current rejection.  The position being taken that the rejection as now outlined {mapped}, adequately addresses all the claimed limitations is set forth in the amended subject matter.

Allowable Subject Matter
Claims 14-17 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
September 18, 2021

/James O Hansen/Primary Examiner, Art Unit 3637